JENNIFER M. FEST, CSR 
                            Official Court Reporter 
                            424th Judicial District 
                            208 Elm Lodge Drive 
                           Kingsland, Texas 78639 
                                (512)715­5238 
                           424reporter@gmail.com 
                                  
                          November 30, 2015 
 
RE: Burnet Cause No. 42388 
3rd COA Cause No.03­15­00668­CR 
The State of Texas vs. Charles Newman Smith, Jr.  
 
Honorable Clerk: 
       Due to my trial schedule, I am writing to request an extension of time of 
30 days to complete the Reporter’s Record in the above­entitled cause. 
The current due date is listed as 12/7/15.  This Reporter’s Record is 
approximately 500+ pages and includes extensive exhibits. 
Thanks, 
/s/ Jennifer M. Fest